Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-17 in the reply filed on November 29th, 2022 is acknowledged. Non-elected invention of Group II, claims 18-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-17 are follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 30th, 2021 and February 03rd, 2022 have been considered by the examiner.

Drawings
The drawings filed on 06/30/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chung (US 2015/0021589, hereinafter as Chung ‘589).
Regarding Claim 1, Chung ‘589 teaches a display panel comprising: 
a display region including a first pixel region (Fig. 11, (PC); [0080]) where a plurality of pixels are disposed; and 
a sensing region (TA; [0094]) including a second pixel region where a plurality of pixel groups are disposed, and 
a light transmitting part disposed between the pixel groups, wherein at least the sensing region includes: a light shield layer (35; [0093]-[0094]) including an opening hole corresponding to the light transmitting part.  

Regarding Claim 2, Chung ‘589 teaches the light shield layer (35) includes a metal or inorganic film (see para. [0097]), and is removed from a light transmitting part region of the sensing region to expose the light transmitting part (211-213; [0099]).  

Regarding Claim 4, Chung ‘589 teaches the display region (PC) and the second pixel (TA) region include the light shield layer (35) (see Fig. 11).  

Regarding Claim 5, Chung ‘589 teaches the light shield layer (35; [0097]) includes molybdenum (Mo).

Regarding Claim 6, Chung ‘589 teaches the first and second pixel regions include a circuit layer disposed on a substrate (see para. [0008] and [0056]), and a light emitting element layer disposed on the circuit layer; and the light shield layer (35) is disposed in the circuit layer (see Fig. 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung ‘589 as applied to claim 1 above, and further in view of Kim (KR 2011/0071698, hereinafter as Kim ‘698).
Regarding Claim 3, Chung ‘589 teaches the light shield layer (35, see Fig. 11).
Thus, Chung ‘589 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a metal layer having a higher absorption coefficient than the light shield layer for a specific wavelength of a laser beam, wherein the metal layer is removed from the light transmitting part by irradiating the laser beam to at least the sensing region”.  
However, Kim ‘698 teaches a metal layer (Fig. 10; (325); pp. 9), wherein the metal layer is removed from the light transmitting part by irradiating the laser beam to at least the sensing region (TA).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘589 by having a black matrix for the purpose of preventing the scattering/transmitted light in the display region (see pp. 5) as suggested by Kim ‘698.
Thus, Chung ‘589 and Kim ‘698 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the metal layer having a higher absorption coefficient than the light shield layer for a specific wavelength of a laser beam”.
However, it has been held to be within the general skill of a worker in the art to have the metal layer having a higher absorption coefficient than the light shield layer for a specific wavelength of a laser beam on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the metal layer having a higher absorption coefficient than the light shield layer for a specific wavelength of a laser beam in order to improve the performance of the display device.
Product by process limitation:
	The expression “is removed from the light transmitting part by irradiating the laser beam” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	

Regarding Claim 7, Chung ‘589 teaches the circuit layer includes a transistor (see para. [0055]) connected to a light emitting element of the light emitting element layer. 
Kim ‘698 teaches the light shield layer (325) is disposed between inorganic insulating layers (211/322) under the transistor (TR1/TR2; (see Fig. 10).

Regarding Claim 8, Chung ‘589 teaches the light emitting element layer (223; [0066]) includes an organic light emitting diode in which an organic compound layer is sandwiched between a cathode (222; [0065]) and an anode (221; [0065]) and the light shield layer (35; [0097]) includes a material (Mo).  
Thus, Chung ‘589 and Kim ‘698 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a material having a lower absorption coefficient than the cathode at a specific wavelength of the laser beam”.
However, it has been held to be within the general skill of a worker in the art to have a material having a lower absorption coefficient than the cathode at a specific wavelength of the laser beam on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the material having a lower absorption coefficient than the cathode at a specific wavelength of the laser beam in order to improve the performance of the display device.

Claims 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung ‘589 as applied to claim 1 above, and further in view of Sung (US 2020/0104562, hereinafter as Sung ‘562).
Regarding Claim 9, Chung ‘589 teaches the pixel regions of the display region and the sensing region (see Fig. 11).
Thus, Chung ‘589 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a light shield pattern disposed between the light shield layer and the transistor; and the light shield pattern includes a metal”.  
However, Sung ‘562 teaches a light shield pattern (Fig. 11, (PHL); [0152]) disposed between the light shield layer (LBL; [0152]) and the transistor (BPL; [0109]); and the light shield pattern includes a metal (e.g. conductive layer/light blocking metal pattern; see para. [0012], [0088]-[0089], [0142], [0221] and [0265]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘589 by having a light shield pattern disposed between the light shield layer and the transistor; and the light shield pattern includes a metal for the purpose of controlling a path or the like of light by allowing only some light to selectively pass therethrough (see para. [0091]) as suggested by Sung ‘562.

Regarding Claim 12, Sung ‘562 teaches the number of pixels per unit area of the sensing region (SA) is lower than that of the display region (DA) (see Fig. 1 and para. [0068]-[0070]).  

Regarding Claim 14, Sung ‘562 teaches a plurality of sensor modules (Fig. 1, (PHS); [0070]) are disposed in the sensing region, and the light shield layer dividing regions within the sensing region (see Fig. 13).  
Further, it has been held to be within the general skill of a worker in the art to select a plurality of different materials for the light shield layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a plurality of different materials for the light shield layer in order to improve the performance of the display device.

Product by process limitation:
	The expression “is formed of a plurality of different materials” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung ‘589 as applied to claim 1 above, and further in view of Choi (US 2015/0206931, hereinafter as Choi ‘931).
Regarding Claim 10, Chung ‘589 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a semiconductor layer disposed over the light shield layer; a first oxide film disposed under the light shield layer; and a second oxide film disposed between the semiconductor layer and the light shield layer”.  
However, Choi ‘931 teaches a semiconductor layer (Fig. 5, (208); [0044]) disposed over the light shield layer (250; [0049]); a first oxide film (202; [0043]-[0044]) disposed under the light shield layer; and a second oxide film (202) disposed between the semiconductor layer and the light shield layer (see Fig. 5).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘589 by having a semiconductor layer disposed over the light shield layer; a first oxide film disposed under the light shield layer; and a second oxide film disposed between the semiconductor layer and the light shield layer for the purpose of preventing any undesired horizontal electric fields from negatively impacting the operation of transistor (see para. [0049]) as suggested by Choi ‘931.

Regarding Claim 11, Choi ‘931 teaches the light shield layer; and 
the first and second oxide films are formed of a single layer film or a multilayer film selected from a silicon oxide film (SiO2) (see para. [0043]-[0044]).
Thus, Chung ‘589 and Sung ‘562 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the light shield layer includes amorphous silicon”.
However, it has been held to be within the general skill of a worker in the art to select a material (e.g. amorphous silicon) for light shield layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see para. [0048] of Ro’s reference (US 2011/0241005) as an evidence. A person of ordinary skills in the art is motivated to select amorphous silicon material for light shield layer in order to obtaining a more effective light shielding effect.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chung ‘589 as applied to claim 1 above, and further in view of Liu (US 2020/0066809, hereinafter as Liu ‘809).
Regarding Claim 13, Chung ‘589 teaches each pixel of each pixel group includes two to four sub-pixels (see Figs.9A and 9B; [0078]).
Thus, Chung ‘589 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a distance between the light transmitting parts in the sensing region is smaller than a pitch between the pixel groups, a pitch between the sub-pixels is smaller than the pitch between the pixel groups, and the distance between the light transmitting parts is smaller than the pitch between the sub-pixels”.  
However, Liu ‘809 teaches a distance between the light transmitting parts in the sensing region is smaller than a pitch between the pixel groups, a pitch between the sub-pixels is smaller than the pitch between the pixel groups, and the distance between the light transmitting parts is smaller than the pitch between the sub-pixels (see Fig. 7A).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘589 by having a distance between the light transmitting parts in the sensing region is smaller than a pitch between the pixel groups, a pitch between the sub-pixels is smaller than the pitch between the pixel groups, and the distance between the light transmitting parts is smaller than the pitch between the sub-pixels in order to  achieve a high light transmittance and therefore to achieve an entire screen or full screen display (see para. [0035]) as suggested by Liu ‘809.

Regarding Claim 15, Liu ‘809 teaches the plurality of sensor modules comprises an imaging element module and an infrared sensor module (see para. (0057] and [0108]), the pixel groups and the light transmitting part are disposed over light receiving surfaces of the imaging element module and the infrared sensor module respectively, 
Further, it has been held to be within the general skill of a worker in the art to have at least one of the number and size of light transmitting parts is small or the light transmitting parts are not present in a light receiving surface of the infrared sensor module compared to a light receiving surface of the imaging element module on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have at least one of the number and size of light transmitting parts is small or the light transmitting parts are not present in a light receiving surface of the infrared sensor module compared to a light receiving surface of the imaging element module in order to improve the performance of the display device.

Regarding Claim 16, Chung ‘589 teaches the light shield layer (35; see para. [0096]). It would obvious appear that a transparency of the light shield layer is a material’s property.
Chung ‘589 and Liu ‘809 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a transparency of the light shield layer in a region where the infrared sensor module is located is higher than a transparency of the light shield layer in a region where the imaging element module is located”.  
However, it has been held to be within the general skill of a worker in the art to select a material for the light shielding layers such that a transparency of the light shield layer in a region where the infrared sensor module is located is higher than a transparency of the light shield layer in a region where the imaging element module is located on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see para. [0049] of Choi ‘931). A person of ordinary skills in the art is motivated to have at least one of the number and size of light transmitting parts is small or the light transmitting parts are not present in a light receiving surface of the infrared sensor module compared to a light receiving surface of the imaging element module in order to improve the performance of the display device.

Regarding Claim 17, Chung ‘589 teaches molybdenum is used as the light shield layer (35; [0097]) on the light receiving surface of the imaging element module.
Liu ‘809 teaches the infrared sensor module (see para. (0057] and [0108]),
Chung ‘589 and Liu ‘809 are shown to teach all the features of the claim with the exception of explicitly the limitation: “amorphous silicon is used as the light shield layer on the light receiving surface of the infrared sensor module”.
However, it has been held to be within the general skill of a worker in the art to select a material (e.g. amorphous silicon) for light shield layer on the light receiving surface of the infrared sensor module on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see para. [0048] of Ro’s reference (US 2011/0241005) as an evidence. A person of ordinary skills in the art is motivated to select amorphous silicon material for light shield layer in order to obtaining a more effective light shielding effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2017/0338252 A1)			
Kim et al. (US 2017/0294425 A1)
Ahn (US 2016/0172633 A1)		
Ha et al. (US 2011/0204369 A1)
Matsumoto et al. (US 2010/0155578 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829